Henderson, J.,
(concurring.)
I concur with my brother Boreman that, under tbe circumstances of this case, tbe plaintiff is tbe payee of the note upon which this suit is brought. I am of opinion that tbe third finding of fact, that tbe note was given without- consideration, is not supported by tbe evidence. Tbe check for $1,500 must, in my judgment, be regarded as a consideration, to that extent, for tbe note. Tbe defendant made bis note to tbe plaintiff, and at tbe same time, and as part of tbe same transaction, be 'received the plaintiff’s check for $1,500, drawn by it on its funds in tbe bank, and be indorsed this check, and delivered it to Medhurst in a transaction which was purely personal between bim and Medhurst. Tbe transaction is the same as though defendant bad taken tbe check to tbe bank and drawn tbe money, and then delivered tbe money to Medhurst. It is true that Medhurst was tbe agent of plaintiff; and if the defendant bad made tbe entire transaction with Medhurst as agent, supposing and understanding that it was for tbe benefit of tbe plaintiff, and that be was dealing with it all the time, it would be different. But be gave bis note to tbe plaintiff, and received tbe plaintiff’s check, and indorsed it to *580Medhurst who actually drew the money, and claims that the whole transaction was with Medhurst personally. He must be charged with notice that Medhurst could not deal in this way with his principal.